                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                     ENTERED
                                                                                December 09, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

HEATHER L. BENNETT as Next      §
Friend of CARTER JAMES BENNETT, §
                                §
       Plaintiff.               §
                                §
VS.                             §                CIVIL ACTION NO. 3:19-CV-00064
                                §
ANDREW SAUL, COMMISSIONER       §
OF THE SOCIAL SECURITY          §
ADMINISTRATION,                 §
                                §
       Defendant.               §

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On June 28, 2019, this case was referred to United States Magistrate Judge Andrew

M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 8. On November 11, 2019, Judge

Edison filed a Memorandum and Recommendation (Dkt. 13) recommending that

Plaintiff’s Motion for Summary Judgment (Dkt. 10) be GRANTED, Defendant’s Motion

for Summary Judgment (Dkt. 11) be DENIED, the decision of the Commissioner be

REVERSED, and the case be REMANDED for reconsideration in accordance with this

opinion and applicable law.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).
      Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, it is hereby ORDERED

and ADJUDGED that:

      (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 13) is
             APPROVED and ADOPTED in its entirety as the holding of the Court;

      (2)    Plaintiff’s Motion for Summary Judgment (Dkt. 10) is GRANTED;

      (3)    Defendant’s Motion for Summary Judgment (Dkt. 11) is DENIED;

      (4)    The decision of the Commissioner is REVERSED; and

      (5)    The case is REMANDED for reconsideration in accordance with this
             opinion and applicable law.


      It is so ORDERED.

             SIGNED and ENTERED this 9th day of December, 2019.




                                         ______________________________________
                                                JEFFREY VINCENT BROWN
                                             UNITED STATES DISTRICT JUDGE




                                            2
